Filed by Quepasa Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Quepasa Corporation Commission File No.: 1-33105 On September 7, 2011, Quepasa Corporation released the following: Quepasa Announces 4.4 MM Installs of Wonderful City – Rio Company to target broader global audience following strong international results; strategic plans and additional updates to be discussed at upcoming investor conferences WEST PALM BEACH, FL – September 7, 2011 - Quepasa Corporation(NYSE Amex: QPSA), owner of popular Latino online social network Quepasa.com and social game development studio Quepasa Games, today announced that its first proprietary social gaming title, Wonderful City – Rio, achieved 4.4 million installs, delivering over 1.1 million new installs in August alone. Quepasa management discussed plans to aggressively grow the title’s user base, while strategically targeting geographies with high monetization potential and expanding into key international markets. As of August 31st, the game’s global install base totaled 4.4 million, representing 26% growth on a month-over-month basis. This includes 862,000 DAUs, or Daily Active Users, and nearly 4.0 million MAUs, or Monthly Active Users. In addition to Wonderful City’s August results, Quepasa highlighted that the title established strong momentum in certain markets outside of Latin America – namely Spain and Portugal – suggesting potential to capture a broader global audience within the Facebook platform. “Wonderful City’s Rio theme is demonstrating its global appeal and we see great potential to significantly expand our user base by both marketing more consistently to our core Latin demographic and extending our footprint to other high growth markets,” stated Quepasa CEO John C. Abbott. Quepasa highlighted some key data and trends specific to the game’s performance on each of the three platforms, including: · Facebook: Momentum continued to be strong with over 550,000 installs in August, bringing total Facebook users to 1.3 million, an increase of 40% since the end of July. · Orkut: Installs grew by over 560,000 in August, bringing total Orkut users to 2.8 million, a 25% increase since the end of July. In addition, the Orkut platform maintained strong user engagement metrics, including 677,000 DAUs and 2.6 million MAUs for a DAU/MAU ratio of 25.9%. · Quepasa: Revenues saw improvement following the implementation of a new pricing strategy, which was then rolled out on both Facebook and Orkut at the beginning of September. In the month of August, Quepasa.com's registered user base grew to a total of 39.1 million members, adding 425,000 new members. The site generated 202 million page views and 17 million unique visits. Quepasa management highlighted key near-term opportunities for improvement in Quepasa.com’s top line metrics, including the continued rebound in email volume, a key driver for both acquisition and retention that saw a 20% increase over the course of August, as well as progress in its ongoing collaboration with myYearbook towards improving site retention. Management cited positive early results from this effort, including nearly doubling usage of Quepasa’s “Papacito,” a social discovery application similar to myYearbook’s “Match” application, a 37% increase in messages sent and a 25% increase in new friendships created between members. These important engagement metrics were complemented by an overall 2% increase in the site’s DAU/MAU ratio, representing a 27% year-over-year gain. Investor Relations Updates As a part of ongoing investor relations campaigns, Quepasa will be presenting at the following industry conferences during the month of September: September 7, 2011:
